


Exhibit 10.19
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 2, 2014, by and
between National Retail Properties, Inc., with its principal place of business
at 450 South Orange Avenue, Suite 900, Orlando, Florida 32801 (the “Company”),
and Stephen A. Horn, Jr., residing at the address set forth on the signature
page hereof (“Executive”).
WHEREAS, the Company desires to employ Executive, and Executive desires to
continue to be employed by the Company.
Accordingly, the parties hereto agree as follows:
1.Term. The Company hereby employs Executive, and Executive hereby accepts such
employment, for a term (as the same may be extended, the “Term”) commencing as
of January 2, 2014, and continuing until January 2, 2015, unless terminated
earlier in accordance with the provisions of Section 4. On January 2, 2015, the
Term shall automatically be extended for successive two-year periods in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party of non-renewal in
writing, in accordance with Section 8, 60 days prior to the expiration of the
initial period or any subsequent renewal period.
2.    Duties. During the Term, Executive shall be employed by the Company as
Executive Vice President and Chief Acquisition Officer of the Company, and, as
such, Executive shall faithfully perform for the Company the duties of said
office and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company, which duties shall not be materially inconsistent with
the duties performed by executives holding similar offices with real estate
investment trusts. Executive shall devote substantially all of his business time
and effort to the performance of his duties hereunder, except that Executive may
devote reasonable time and attention to civic, charitable,

1



--------------------------------------------------------------------------------




business or social activities so long as such activities do not interfere with
Executive’s employment duties. Executive shall comply with the policies,
standards, and regulations established from time to time by the Company.
3.    Compensation.
3.1    Salary. For purposes of this Agreement, a “Contract Year” shall mean each
calendar year during the Term. During the 2014 Contract Year of the Term, the
Company shall pay Executive a base salary at the rate of $250,000 per annum
(beginning January 2, 2014), in accordance with the customary payroll practices
of the Company applicable to senior executives, but not less frequently than
monthly. The Compensation Committee of the Board shall review Executive’s base
salary each Contract Year during the Term and may increase such amount as it may
deem advisable (such salary, as the same may be increased, the “Annual Salary”).
3.2    Bonus and Incentive Compensation. Executive will be entitled to
participate in the Company’s annual bonus program in effect from time to time
(the “Bonus Plan”) as follows:
(a)    Annual Bonus Compensation. Executive shall be eligible to receive a bonus
each Contract Year (“Annual Bonus”) as the Compensation Committee of the Board
of Directors shall determine. Executive’s Annual Bonus shall be determined in
accordance with the Company’s executive compensation policies as in effect from
time to time during the Term and shall be based, in part, on his achieving his
individual performance goals for the year and, in part, on the Company’s
achieving its performance goals for the year. The Annual Bonus shall be paid on
a date within the 180 day period commencing on January 1 of the year following
the year in which the applicable performance period ends.
(b)    Equity Incentive Awards. Executive shall be eligible to participate each
Contract Year in the Company’s 2007 Performance Incentive Plan or such other
equity incentive compensation plans or programs as may be in effect from time to
time, in each case as the Compensation Committee shall determine.

2



--------------------------------------------------------------------------------




3.3    Benefits - In General. Except with respect to benefits of a type
otherwise provided for under Section 3.4, Executive shall be permitted during
the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, retirement plans, fringe benefit programs and
similar benefits that may be available to other senior executives of the Company
generally, on the same terms as such other executives, in each case to the
extent that Executive is eligible under the terms of such plans or programs.
3.4    Specific Benefits. Without limiting the generality of Section 3.3, the
Company shall make available to Executive the fringe benefits set forth on
Attachment “A” to this Agreement. Executive shall be entitled to 20 days (160
hours) of paid time off (“PTO”) per Contract Year. Unless otherwise required by
law, no more than 10 days of unused PTO may be carried forward (on a “first-in,
first-out” basis) to the immediately following year (but not thereafter).
3.5    Expenses. The Company shall pay or reimburse Executive for all ordinary
and reasonable out-of-pocket expenses incurred by Executive during the Term in
the performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company. To the
extent that any reimbursements owed to Executive under this Agreement are
taxable to Executive, (i) any such reimbursement payment shall be paid to
Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred, (ii) such reimbursements
are not subject to liquidation or exchange for another benefit, and (iii) the
amount of such payments that Executive receives in one taxable year shall not
affect the amount of any other reimbursements or benefits that Executive is
eligible to receive in any other taxable year.
4.    Termination of Employment.
4.1    Termination upon Death or Disability. If Executive dies during the Term,
the obligations of the Company to or with respect to Executive shall terminate
in their entirety except as otherwise

3



--------------------------------------------------------------------------------




provided under this Section 4.1. If Executive becomes eligible for disability
benefits under the Company’s long-term disability plans and arrangements (or, if
none, if Executive by virtue of ill health or other disability is unable to
perform substantially and continuously the duties assigned to him for at least
120 consecutive or non-consecutive days out of any consecutive 12-month period),
the Company shall have the right, to the extent permitted by law, to terminate
the employment of Executive upon notice in writing to Executive; provided that
the Company will have no right to terminate Executive’s employment if, in the
reasonable opinion of a qualified physician acceptable to the Company, it is
substantially certain that Executive will be able to resume Executive’s duties
on a regular full-time basis within 30 days of the date Executive receives
notice of such termination. Upon death or other termination of employment by
virtue of disability in accordance with this Section 4.1, Executive (or
Executive’s estate or beneficiaries in the case of the death of Executive) shall
have no right to receive any compensation or benefit hereunder on and after the
effective date of the termination of employment other than (i) Annual Salary and
other benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination); (ii) a cash payment equal to the prorated portion
of the Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates, payable
within the 70 day period commencing on the date of Executive’s separation from
service; (iii) elimination of any exclusively time-based vesting conditions on
any restricted stock, stock option or other equity awards in the Company he had
been granted which he then continues to hold, to the extent then unvested (it
being expressly understood and agreed that any performance-based vesting
conditions (whether or not in tandem with such time-based vesting conditions)
will continue in effect in accordance with their terms, except as may otherwise
be provided to the contrary in the applicable award agreements); (iv) in the
event of Executive’s death, (A) a cash payment equal to two months of
Executive’s Annual Salary payable no later than 10 days after such termination,
and (B) continuation to Executive’s spouse and dependents of fully paid health
insurance benefits under the Company’s health plans and programs applicable to
senior executives of the Company generally (if and as in effect from time to
time) during the one year

4



--------------------------------------------------------------------------------




following the date of termination; and (v) Executive (or, in the case of his
death, his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.
4.2    Termination by the Company for Cause; Termination by Executive without
Good Reason.
(a)    For purposes of this Agreement, “Cause” shall mean Executive’s:
(i)
conviction of (or pleading nolo contendere to), or an indictment or information
is filed against Executive and is not discharged or otherwise resolved within 12
months thereafter, and said indictment or information charged Executive with a
felony, any crime of moral turpitude, fraud or any act of dishonesty or any
crime which is likely to result in material injury, either monetarily or
otherwise, to the Company or any of its majority-owned subsidiaries;

(ii)
the continued failure by Executive substantially to perform his duties or to
carry out the lawful written directives of the Board of Directors;

(iii)
material breach of a fiduciary duty, including disclosure of any conflicts of
interests that are known to Executive, or with reasonable diligence should be
known, relating to Executive’s employment with the Company, or otherwise
engaging in gross misconduct or willful or gross neglect (in connection with the
performance of his duties) which is materially injurious, either monetarily or
otherwise, to the Company or any of its majority-owned subsidiaries; or

(iv)
material breach of any provision of Section 6 or any other provisions of this
Agreement

provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or (iv)
above. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause under clause (ii) or (iv) above unless the Company provided
written notice to Executive setting forth in reasonable detail the reasons for
the Company’s intention to terminate for Cause, Executive has been provided the
opportunity, together with counsel, not later than 14 days following such notice
to be heard before the Board and Executive failed within 30 days (or, if later,
five business days after such hearing) to cure the event or deficiency set forth
in the written notice.

5



--------------------------------------------------------------------------------




(b)    The Company may terminate Executive’s employment hereunder for Cause, and
Executive may terminate his employment at any time upon 60 days prior written
notice to the Company. If the Company terminates Executive for Cause, or
Executive terminates his employment (including by an election by Executive not
to renew the Term as contemplated by and in accordance with the last sentence of
Section 1) and the termination by Executive is not covered by Section 4.3, (i)
Executive shall receive Annual Salary and other benefits (but, in all events,
and without increasing Executive’s rights under any other provision hereof,
excluding any Annual Bonus not yet paid) earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment), and (ii)
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
4.3    Termination by the Company without Cause; Termination by Executive for
Good Reason.
(a)    For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by Executive:
(i)
a material reduction in Executive’s position, authority, duties or
responsibilities;

(ii)
a reduction in Annual Salary of Executive;

(iii)
the relocation of Executive’s office to more than 50 miles from the Company’s
principal place of business in Orlando, Florida;

(iv)
the Company’s material breach of this Agreement; or

(v)
the Company’s failure to obtain an agreement from any successor to the business
of the Company by which the successor assumes and agrees to perform this
Agreement.

Notwithstanding the foregoing, Good Reason under clause (i), (ii), (iii), or
(iv) above shall not be deemed to exist unless notice of termination on account
thereof (specifying a termination date no later than 15 days from the date of
such notice, subject to extension to allow the Company the opportunity to cure
as described

6



--------------------------------------------------------------------------------




below) is given by Executive to the Company no later than 30 days after the time
at which Executive first becomes or should have become aware of the event or
condition purportedly giving rise to Good Reason; and, in such event, the
Company shall have 30 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.
(b)    The Company may terminate Executive’s employment at any time for any
reason or no reason upon 30 days’ prior written notice to Executive and
Executive may terminate Executive’s employment with the Company for Good Reason
in accordance with Section 4.3(a). If the Company terminates Executive’s
employment and the termination is not covered by Sections 4.1, 4.2 or 4.4 or
Executive terminates his employment for Good Reason:
(i)
Executive shall (subject, in the case of the following clauses (C), (D) and (G),
to Executive’s delivery of a general release reasonably acceptable to the
Company which shall have become irrevocable) be entitled to:

(A)
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

(B)
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;

(C)
a cash payment equal to 200% of Executive’s Annual Salary, payable in equal
installments over a 12–month period in accordance with the Company’s usual and
customary payroll practices;

(D)
a cash payment equal to 200% of Executive’s average Annual Bonus for the three
Contract Years immediately preceding the date of termination, payable in equal
installments over a 12-month period in accordance with the Company’s usual and
customary payroll practices;

(E)
vesting of any restricted stock, stock options or other equity awards in the
Company Executive had been granted which Executive then continues to hold, to
the extent then unvested;

(F)
for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall


7



--------------------------------------------------------------------------------




in no event be required to provide any benefits otherwise required by this
clause (F) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or other
similar arrangements); and
(G)
in the event of such a termination upon or after a Change of Control, a prorated
Annual Bonus at the “target” level for the Contract Year or partial Contract
Year in which Executive’s employment hereunder terminates payable in a single
sum.

(ii)
The timing of the payments provided under Section 4.3(b)(i) shall be as follows,
except as provided in Section 4.5:

(A)
Amounts payable pursuant to clauses (A) and (B) of Section 4.3(b)(i) shall be
paid in the normal course or in accordance with applicable law and in no event
later than 30 days following Executive’s separation from service;

(B)
Amounts payable pursuant to clauses (C), (D) and (G) of Section 4.3(b)(i) shall
be paid or commence, as applicable, on the 60th day following the separation
from service, provided Executive has delivered the release referenced in Section
4.3(b)(i) to the Employer and such release has become irrevocable; and

(C)
Amounts payable for the health benefits provided pursuant to clause (F) of
Section 4.3(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.

4.4    Natural Termination. In the event that Executive’s employment by the
Company pursuant to this Agreement terminates at the scheduled expiration of the
Term because of a non-renewal of the Term as a result of a decision by the
Company not to renew as contemplated by and in accordance with the last sentence
of Section 1 (and not theretofore under Section 4.1, 4.2 or 4.3),
(iii)
Executive shall (subject, in the case of the following clauses (C) and (E), to
Executive’s delivery of a general release reasonably acceptable to the Company
which shall have become irrevocable) be entitled to:

(A)
any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

(B)
reimbursement under this Agreement for expenses incurred but unpaid prior to the
termination of employment;


8



--------------------------------------------------------------------------------




(C)
a cash payment equal to 100% of Executive's Annual Salary, payable in equal
installments over a 12-month period in accordance with the Company’s usual and
customary payroll practices;

(D)
for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination upon expiration); provided, however,
that the Company shall in no event be required to provide any benefits otherwise
required by this clause (D) after such time as Executive becomes entitled to
receive benefits of the same type from another employer or recipient of
Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements);

(E)
a prorated Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates payable in a
single sum; and

(F)
only in the case of expiration of the initial Term, elimination of any
exclusively time-based vesting conditions on any restricted stock, stock option
or other equity awards in the Company Executive had been granted which Executive
then continues to hold, to the extent then unvested (it being expressly
understood and agreed that any performance-based vesting conditions (whether or
not in tandem with such time-based vesting conditions) will continue in effect
in accordance with their terms, except as may otherwise be provided to the
contrary in the applicable award agreements).

(iv)
The timing of the payments provided under Section 4.4(i) shall be as follows,
except as provided in Section 4.5:

(A)
Amounts payable pursuant to clauses (A) and (B) of Section 4.4(i) shall be paid
in the normal course or in accordance with applicable law and in no event later
than 30 days following Executive’s separation from service;

(B)
Amounts payable pursuant to clauses (C) and (E) of Section 4.4(i) shall be paid
or commence, as applicable, on the 60th day following the separation from
service, provided Executive has delivered the release referenced in Section
4.4(i) to the Employer and such release has become irrevocable; and

(C)
Amounts payable for the health benefits provided pursuant to clause (D) of
Section 4.4(b)(i) shall commence at the date following Executive’s separation
from service that is required under the relevant health plans and programs to
provide such benefits.


9



--------------------------------------------------------------------------------






4.5    Section 409A.
(a)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s separation from
service, then if, but only if, and only to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the guidance
promulgated thereunder ("Section 409A”), no distribution shall be made to
Executive under Sections 4.1, 4.3 or 4.4 of the Agreement before the date that
is 6 months after his separation from service or, if earlier, the date of
Executive’s death. Any amounts otherwise payable to Executive upon or in the 6
month period following Executive’s separation from service that are not so paid
by reason of this Section 4.5(a) shall be paid (without interest) as soon as
practicable (and in all events within 10 days) after the date that is 6 months
after Executive’s separation from service (or, if earlier, as soon as
practicable, and in all events within 10 days, after the date of Executive’s
death).
(b)    For purposes of Section 409A, to the extent applicable, (i) Executive’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments, and
(ii) whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.
5.    Section 280G.
5.1    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would, but for this Section 5.1 be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provisions thereto) or any similar
tax imposed by state or local law or any interest or

10



--------------------------------------------------------------------------------




penalties with respect to such tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Payment shall be reduced to the minimum extent necessary to
ensure that no portion of the Payment is subject to the Excise Tax; provided
that such reduction shall only be applied if it would be more beneficial to
Executive, on an after tax basis (including the effect of any Excise Tax), than
if no such reduction were applied. Any such reduction shall be made in
accordance with Section 409A and the following: (i) the Payments which do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first; and (ii) all other Payments shall then be reduced as follows: (A)
cash payments shall be reduced before non-cash payments, and (B) payments to be
made on a later payment date shall be reduced before payments to be made on an
earlier payment date.
5.2    Any determination required under this Section 5 shall be made in good
faith in writing by an accounting firm mutually agreed on by the Company and
Executive (the "Accountants"). The Company and Executive shall provide the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 5. The
Company shall be responsible for all fees and expenses of the Accountants.
6.    Non-Competition, Non-Solicitation, and Confidentiality; Certain Other
Covenants.
6.1    Disclosure of Confidential Information. Executive acknowledges that the
Company will provide Executive with confidential and proprietary information
regarding the business in which the Company or any of its current or future
subsidiaries or affiliates (collectively, other than the Company, the “Company
Affiliates”) are involved, and the Company and the Company Affiliates will
provide Executive with trade secrets, as defined in Section 688.002(4) of the
Florida Statutes, of the Company and the Company Affiliates (hereinafter all
such confidential information and trade secrets referred to as the “Confidential
Information”). For purposes of this Agreement, “Confidential Information”
includes, but is not limited to:
(c)    Information related to the business of the Company and the Company
Affiliates, including but not limited to marketing strategies and plans, sales
procedures, operating policies and

11



--------------------------------------------------------------------------------




procedures, pricing and pricing strategies, business and strategic plans,
financial statements and projections, accounting and tax positions and
procedures, and other business and financial information of the Company and the
Company Affiliates;
(d)    Information regarding the customers of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including but not limited to, customer contracts, customer lists, work
performed for customers, customer contacts, customer requirements and needs,
data used by the Company and the Company Affiliates to formulate customer
proposals, customer financial information and other information regarding the
customer’s business;
(e)    Information regarding the vendors of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including but not limited to, product and service information and other
information regarding the business activities of such vendors;
(f)    Training materials developed by and utilized by the Company and the
Company Affiliates;
(g)    Any other information which Executive acquired as a result of his
employment with the Company and which Executive has a reasonable basis to
believe the Company or the Company Affiliates, as the case may be, would not
want disclosed to a business competitor or to the general public; and
(h)    Information which:
(i)
is proprietary to, about or created by the Company or the Company Affiliates;

(ii)
gives the Company or any of the Company Affiliates some competitive advantage,
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or the Company Affiliates;

(iii)
is not typically disclosed to non-executives by the Company or otherwise is
treated as confidential by the Company or the Company Affiliates; or

(iv)
is designated as Confidential Information by the Company or from all the
relevant circumstances should reasonably be assumed by Executive to be
confidential to the Company or any Company Affiliates;


12



--------------------------------------------------------------------------------




provided, however, that Confidential Information shall not include information
which (x) at the time of receipt or thereafter becomes publicly known through no
wrongful act of Executive, (y) is obtainable in the public domain, or (z) if
Executive gives prior notice to the Company of any disclosure of information
described in the following provisions of this clause (z), can be and is
demonstrated by Executive as not having been developed by use of or reference to
other Confidential Information and as not having been acquired or developed by
Executive in connection with Executive's employment or affiliation with the
Company.
6.2    Covenant Not to Compete. While employed by the Company and, in the event
of a termination of Executive’s employment (other than in the event of a Change
of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for compensation or otherwise, engage in or have any
interest in any sole proprietorship, partnership, corporation, company,
association, business or any other person or entity (whether as an employee,
officer, member, partner, corporation, business or any creditor, consultant or
otherwise) that, directly or indirectly, competes with the Company's "Business"
(as defined below) in any and all states in which the Company or any Company
Affiliate conducts such business while Executive is employed by the Company or
any Company Affiliate; provided, however, Executive may continue to hold
securities of the Company or any Company Affiliate or continue to hold or
acquire, solely as an investment, shares of capital stock or other equity
securities of any company if (x) he currently holds an interest in such stock or
other securities, and before the date hereof has disclosed to the Board in
detail (I) the applicable company (or companies) and (II) the specific stock or
other equity securities of the entity he owns, or (y) the stock or other
securities are traded on any national securities exchange or are regularly
quoted in the over-the-counter market, so long as Executive does not control,
acquire a controlling interest in, or become a member of a

13



--------------------------------------------------------------------------------




group which exercises direct or indirect control of more than 5% of any class of
capital stock of such corporation. For purposes of this Agreement, the Company’s
"Business" is defined so as to consist of the development, acquisition,
ownership, management, and sale of a diversified portfolio of high-quality,
freestanding net-lease properties leased to retail, restaurant,
convenience-store and similar businesses, and such other businesses conducted by
the Company after the date hereof, and from time to time during the Term, that
shall become material and substantial with respect to the Company’s then-overall
business.
6.3    Non-Solicitation of Clients. While employed by the Company and, in the
event of a termination of Executive’s employment (other than in the event of a
Change of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, partner or employee of any
other person, firm, corporation, partnership, company, association, business or
other entity, solicit, attempt to contract with, or enter into a contractual or
business relationship of any kind pertaining to any aspect of the Company’s
Business, or any other business conducted by the Company or any Company
Affiliate at the time of termination of employment or at any time in the prior
12-month period, with any person or entity with which the Company or any Company
Affiliate has any contractual or business relationship, or engaged in
negotiations toward such a contract, in the previous 12 months, if such
solicitation, attempt to contract with, or entering into a contractual or
business relationship would have a material adverse effect on the Company’s
operations, financial condition, prospects or relationship with such person or
entity.
6.4    Non-Solicitation of Employees. While employed by the Company and, in the
event of a termination of Executive’s employment (other than in the event of a
Change of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-

14



--------------------------------------------------------------------------------




renewal of the Term by the Company at the first time on or after the Change of
Control that the Term is up for renewal), for a period of one year thereafter,
in consideration of the obligations of the Company hereunder, including without
limitation its disclosure of Confidential Information to Executive, Executive
shall not directly or indirectly, for himself or as principal, agent,
independent contractor, consultant, director, officer, member, partner or
employee of any other person, firm, corporation, partnership, company,
association or other entity, either (i) hire, attempt to employ, contact with
respect to hiring, solicit with respect to hiring or enter into any contractual
arrangement with any employee or former employee of the Company or any Company
Affiliate, or (ii) induce or otherwise advise or encourage any employee of the
Company or any Company Affiliate to leave his or her employment; unless, in each
such case, such employee or former employee has not been employed by the Company
or a Company Affiliate for a period in excess of six months at the time of such
solicitation, attempt to employ, contact, employment or inducement.
6.5    Confidentiality. While employed by the Company and after Executive’s
employment terminates for any reason, in consideration of the obligations of the
Company hereunder, including without limitation its disclosure of Confidential
Information to Executive, Executive shall keep secret and retain in strictest
confidence, shall not disclose to any third-party, and shall not use for his
benefit or the benefit of others, except in connection with the business affairs
of the Company, any Company Affiliate, or any of their officers or directors
(collectively, the “Benefited Persons”), all confidential and proprietary
information and trade secrets relating to the business of the Company or any of
the other Benefited Persons (but not if expressly excluded from being
Confidential Information under the proviso of Section 6.1(f)), including,
without limitation, the Confidential Information, unless such disclosure is
required by a valid subpoena or other legal mandate or otherwise by rule of law
or other valid order of a court or government body or agency. In the event
disclosure so is required, Executive shall provide the Company with written
notice of same at least five business days prior to the date on which Executive
is required to make the disclosure.

15



--------------------------------------------------------------------------------




6.6    Company Property. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether visually perceptible, machine-readable or otherwise, in whatever form
they may exist, and all copies, abstracts and summaries of the foregoing, and
all physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. Such items, including
any copies or other reproductions thereof, shall be promptly returned by
Executive to the Company at any time upon the written request of the Company.
6.7    Remedies.
(a)    The Company and Executive acknowledge and agree that a breach by
Executive of any of the covenants contained in this Section 6 will cause
immediate and irreparable harm and damage to the Company and any other Benefited
Person, and that monetary damages will be inadequate to compensate the Company,
and any other Benefited Person, as the case may be, for such breach.
Accordingly, Executive acknowledges that the Company and any other Benefited
Person affected shall, in addition to any other remedies available to it at law
or in equity, be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of said covenants by
Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, without the necessity of proving the inadequacy of legal
remedies or irreparable harm.
(b)    Except with regard to Section 6.7(a), all disputes between the parties or
any claims concerning the performance, breach, construction or interpretation of
this Agreement, or in any manner arising out of this Agreement, shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Rules, as amended from time to time, of the American Arbitration Association
(the “AAA”), which arbitration shall be carried out in the manner set forth
below:

16



--------------------------------------------------------------------------------




(v)
Within 15 days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within 15 days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his heirs, personal representatives, and legal
representatives.

(vi)
The arbitration proceedings shall take place in Orlando, Florida, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be entered into any
court having competent jurisdiction without any right of appeal.

(vii)
Each party shall pay its or his own expenses of arbitration, and the expenses of
the arbitrators and the arbitration proceeding shall be shared equally. However,
if in the opinion of a majority of the arbitrators, any claim or defense was
unreasonable, the arbitrators may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrators and the arbitration proceeding.

6.8    Change of Control. For the purposes of this Agreement, “Change of
Control” shall be a change of control under the applicable definition contained
in Section 2 of the Company's 2007 Performance Incentive Plan, or successor
thereto of comparable import; provided, however, that in no event shall a Change
of Control for purposes of this Agreement be deemed to have arisen merely by
virtue of a “person” or “group” (which terms shall have the meaning they have
when used in Section 13(d) of the Securities Exchange Act of 1934, as amended)
having become a direct or indirect owner of Company securities (such that a
Change of Control would, without regard to this proviso, otherwise have been
deemed to have occurred), if Executive is or is a member of such person or
group.
7.    Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally

17



--------------------------------------------------------------------------------




empowered to enforce this Agreement, any term, restriction, covenant, or promise
hereof is found to be unreasonable or otherwise unenforceable, then such
decision shall not effect the validity of the other provisions of this
Agreement, and such invalid term, restriction, covenant, or promise shall also
be deemed modified to the extent necessary to make it enforceable.
8.    Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:
(c)    If to the Company, to:
National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attn:    Chairman of the Compensation Committee
of the Board of Directors
with a copy to:
National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attn:    President


and

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attn:    Jeffrey B. Grill, Esq.


(d)    If to Executive, to:
Stephen A. Horn, Jr.
at the address set forth on the signature page hereof
Either party may change its address for notices in accordance with this Section
8 by providing written notice of such change to the other party.

18



--------------------------------------------------------------------------------




9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
10.    Benefits; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns. Executive shall not assign this Agreement. However, the Company is
expressly authorized to assign this Agreement to a Company Affiliate upon
written notice to Executive, provided that (i) the assignee assumes all of the
obligations of the Company under this Agreement, (ii) Executive's role when
viewed from the perspective of Company Affiliates in the aggregate is comparable
to such role immediately before the assignment, and (iii) the Company, for so
long as an affiliate of the assignee, remains secondarily liable for the
financial obligations hereunder.
11.    Attorney’s Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding, except that, in the event of an arbitration, the provisions of
Section 6.7(b)(iii) shall apply.
12.    Entire Agreement. This Agreement, including its incorporated Attachment
“A,” constitutes the entire agreement between the parties, and all prior
understandings, agreements or undertakings between the parties concerning
Executive’s employment or the other subject matters of this Agreement (including
without limitation the Existing Employment Agreement) are superseded in their
entirety by this Agreement.
13.    Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power

19



--------------------------------------------------------------------------------




or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power or privilege.
14.    No Duty to Mitigate. Executive shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event Executive does mitigate (except as otherwise provided in clause (i)(F)
of the second sentence of Section 4.3(b) or clause (i)(D) of Section 4.4).
15.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but which together shall be one and the same
instrument.
16.    Advice. Executive confirms and represents to the Company that he has had
the opportunity to obtain the advice of legal counsel, financial and tax
advisers, and such other professionals as he deems necessary for entering into
this Agreement, and he has not relied upon the advice of the Company or the
Company’s officers, directors, or employees.
17.    Interpretation. As both parties having had the opportunity to consult
with legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.




[Signature Page Follows]

20



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
NATIONAL RETAIL PROPERTIES, INC.


By:     /s/ Robert C. Legler
Name:     Robert C. Legler
Title:     Chairman of the Compensation Committee






/s/ Stephen A. Horn
Stephen A. Horn


[the following to be deleted from all public filings:]
Executive’s address –





21



--------------------------------------------------------------------------------




ATTACHMENT “A”
Additional Fringe Benefits
•
$500/month car allowance

•
Long-term disability coverage providing benefits equal to two-thirds of Annual
Salary

•
Life insurance benefits with a face amount equal to Annual Salary (provided
that, if at any time the Company cannot obtain such insurance at rates which are
reasonable for the provision by the Company of such a benefit, the Company may
then self-insure such benefits)




22

